In this case the same legal questions and principles of law are involved which were involved and determined by this Court in the case of Hillsborough County, Florida, a political subdivision of the State of Florida, et al., v. John F. DeSear and Mary DeSear, his wife. Therefore, the decree appealed from in this case should be affirmed on authority of the opinion and judgment in that case, filed July 1, 1935.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur. *Page 354